Citation Nr: 1826018	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1981.  He died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is currently with the RO in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in a June 2012 Travel Board hearing.  A copy of the hearing transcript is included in the electronic claims file.  

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).  In August 2017, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in oncology with regard to the appeal of service connection for the cause of the Veteran's death.  A December 2017 VHA medical opinion was received by the Board, and the requested VHA opinion was incorporated into the record in January 2018.



FINDINGS OF FACT

1.  The Veteran died in August 2009.  The death certificate lists the immediate cause of death as pancreatic cancer.  A June 2010 Certificate of Death Amendment Record added diabetes mellitus, type II, as other significant condition contributing to death but not resulting in underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hand peripheral neuropathy, bilateral lower extremity peripheral neuropathy, diabetes mellitus, type II, symptomatic arthralgic knees, bilateral sensorineural hearing loss, and tinnitus.

3.  The Veteran had confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

4.  The service-connected PTSD, bilateral hand peripheral neuropathy, bilateral lower extremity peripheral neuropathy, diabetes mellitus, type II, symptomatic arthralgic knees, bilateral sensorineural hearing loss, and tinnitus did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

5.  Symptoms of pancreatic cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  Pancreatic cancer first manifested many years after service separation and is not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death was pancreatic cancer.  Cancer, as a malignant tumor, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she asserts that his service-connected diabetes mellitus contributed to his death.  In the alternative, she contends that the cause of his death, pancreatic cancer, was related to the service-connected diabetes mellitus.

Prior to the Veteran's death, service connection was in effect for PTSD, bilateral hand peripheral neuropathy, bilateral lower extremity peripheral neuropathy, diabetes mellitus, type II, symptomatic arthralgic knees, bilateral sensorineural hearing loss, and tinnitus.  The appellant does not contend, and the evidence does not show, that the service-connected PTSD, bilateral hand peripheral neuropathy, bilateral lower extremity peripheral neuropathy, symptomatic arthralgic knees, bilateral sensorineural hearing loss, or tinnitus caused or contributed to his death.  Instead, she has asserted that the service-connected diabetes mellitus contributed to his death.

First, the evidence of records reflects that the Veteran died in August 2009.  According to the death certificate, the immediate cause of death was pancreatic cancer with no other conditions listed as due to or a consequence of the pancreatic cancer.  A June 2010 Certificate of Death Amendment Record added diabetes mellitus, type II, as other significant conditions contributing to death but not resulting in the underlying cause.  While he was service connected for diabetes mellitus, he was not service connected for a pancreatic disorder, to include pancreatic cancer, at the time of his death.  

After review of the lay and medical evidence of record, the evidence weighs against a finding that the service-connected disabilities at the time of the Veteran's death, particularly, the service-connected diabetes mellitus, were the principal or contributory cause of the Veteran's death.  The November 2014 VA examiner opined that it was less likely than not that the diabetes mellitus caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death.  

The examiner explained that the blood sugar, glycated hemoglobin, and creatinine findings from January 2002 to April 2009 were consistent with a natural progression of diabetes mellitus.  Further, the examiner explained that, in the absence of metastatic pancreatic cancer with massive malignant pleural effusion (i.e., the cause of the Veteran's death), the diabetes mellitus, at the current level of disability, would not have caused or contributed to death.

In the alternative, the appellant contends that the Veteran's cause of death, pancreatic cancer, was related to the service-connected diabetes mellitus.  In July 2015, she submitted numerous medical treatise articles suggesting the possibility of an association between diabetes and pancreatic cancer.  Specifically, the articles purport to establish that the conditions related to diabetes promote the development of pancreatic cancer and that diabetes mellitus correlates with an increased risk of pancreatic cancer.

As mentioned above, the Board requested an opinion from a VHA medical expert in oncology.  In December 2017, after reviewing the record, the VHA physician assistant (whose opinion was cosigned and endorsed by a VA oncologist) opined that it was less likely than not that the Veteran's type 2 diabetes mellitus contributed to his pancreatic cancer.  Addressing the appellant's specific contention and the submitted medical treatises, the VHA examiner explained that, while there was an association between elevated blood glucose and pancreatic cancer, there was no medically established causal relationship between type 2 diabetes mellitus and pancreatic cancer.  Conversely, the VHA examiner indicated that, since the pancreatic cancer was noted four years after the diagnosis of type 2 diabetes mellitus, it was not likely that the pancreatic cancer caused the endocrine changes to cause type 2 diabetes mellitus.  

To the extent that the appellant asserts that the cause of the Veteran's death, pancreatic cancer, was causally related to active service, service connection for the cause of the Veteran's death is also not warranted under this theory of entitlement.  First, the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records indicate that he had foreign service in Vietnam during the Vietnam Era.  

Pancreatic cancer is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including pancreatic cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Based on the law, the appellant cannot benefit from this presumption, regardless of whether the Veteran was exposed to herbicides in service.  In short, as pancreatic cancer is not one of the presumptive diseases for herbicide exposure, there is no presumption of service connection based on herbicide exposure for the claimed pancreatic cancer.  See 38 C.F.R. § 3.309(e); see also Notice, 75 Fed. Reg. 32540-03 (2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

Although pancreatic cancer is a chronic disease under 38 C.F.R. § 3.309(a) (as a malignant tumor), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's pancreatic cancer did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  

Service treatment records are absent for complaints of, treatment for, and diagnosis of, pancreatic cancer or symptoms of pancreatic cancer.  The September 1981 examination at service separation contains normal clinical findings for the abdomen and viscera, and endocrine system.  Based on the above, the criteria for presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the appeal, under a presumptive basis for a chronic disease, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death (pancreatic cancer) is not otherwise causally or etiologically related to active service, to include in-service herbicide exposure.  The December 2017 VHA examiner opined that it was less likely as not that the Veteran's pancreatic cancer began during service or was etiologically related to active service, to include as due to exposure to herbicides.  

The VHA examiner noted that the Veteran's medical records relate a 30 pack per year history of smoking cigarettes, although he stopped smoking in 1981.  The VHA examiner explained that the Veteran's history of cigarette smoking is more likely the cause of the pancreatic cancer since cigarette smoking increases the risk for pancreatic cancer, and it alone accounts for approximately 25 percent of all cases.

The Board finds that the November 2014 VA examiner's opinion, and the December 2017 VHA examiner's opinions are highly probative with respect to the theories that a service-connected disability (diabetes mellitus) was not the principal or contributory cause of the Veteran's death, that diabetes mellitus did not contribute to the pancreatic cancer, and that pancreatic cancer is not otherwise causally or etiologically related to active service, to include in-service herbicide exposure, respectively, because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. at 268; Barr v. Nicholson, 21 Vet. App. 303, 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Board finds that the November 2014 VA examiner's opinion and the December 2017 VHA examiner's opinions provide competent, credible, and probative evidence which support the findings that the service-connected disabilities at the time of the Veteran's death, specifically, the service-connected diabetes mellitus, were not the principal or contributory cause of the Veteran's death, that the diabetes mellitus did not contribute to the pancreatic cancer, and that pancreatic cancer is not otherwise causally or etiologically related to active service, to include in-service herbicide exposure.

Based on the foregoing, the weight of the competent and credible evidence establishes no relationship between the Veteran's cause of death, pancreatic cancer, and in-service herbicide exposure, including no credible evidence of chronic symptoms of pancreatic cancer in service, of pancreatic cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of pancreatic cancer since service, or medical nexus to service.  As such, the Board finds that a preponderance of the evidence is against service connection for pancreatic cancer on a direct basis, including presumptively as a chronic disease and based on exposure to herbicides in service.

The Board has considered the appellant's lay statements that diabetes or herbicide exposure caused the Veteran's death.  She is competent to report her observations about the Veteran's health and ultimate death because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to offer an opinion as to the causes of his death due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who examined the Veteran during his life time and the medical opinions obtained during the current appeal.  Here, the Board attaches greater probative weight to the medical opinions than to her statements.  Similarly, the Board places greater weight on the medical opinions than on the amended death certificate.  While the amended death certificate added diabetes as a contributing cause of the Veteran's death, it was added without explanation or a rationale.  On the other hand, the medical opinions obtained include a detailed history of the Veteran's medical problems and offer rationales based on the medical evidence of record and on the medical training and expertise of the clinician rendering the opinion.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
L HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


